Title: To George Washington from David Lenox, 27 May 1789
From: Lenox, David
To: Washington, George

 

Sir
New York 27th May 1789

I came to this City to present myself to your Excellency and to add to the number of applicants for Office, in doing this it is far from my intention to apply for an Office which has been held by another, in arranging the Offices under the new Government new ones will arise particularly in the Customs and to be honored with your nomination would be extremely flattering to me—As I am about returning to Philadelphia I shall rest the merit of my pretensions entirely on your former knowledge of me (if in the multiplicity of your affairs I may not be forgot) and a reference to my present Character to any of the Senators or Representatives from the State of Pennsylvania should your Excellency incline to take that trouble—I have the honor to be with the utmost respect Your Excellencys most Obedt Servant

David Lenox

